Citation Nr: 0523270	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  98-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for allergic rhinitis, 
currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the claims of increased evaluations 
for service-connected mechanical low back pain and status 
post hemorrhoidectomy and rectal abscess.  In that same 
decision, the RO reduced the veteran's 10 percent rating for 
allergic rhinitis to a noncompensable rating, as well as the 
10 percent rating for muscle tension headaches.  In January 
1999, the veteran testified at a videoconference held by the 
undersigned Veterans Law Judge.

In a September 1999 decision, the Board granted a 20 percent 
evaluation for the low back disorder.  At that time, the 
Board also remanded the other issues to the RO for additional 
development.

In a September 2001 decision, the Board granted a 10 percent 
evaluation for status post hemorrhoidectomy and rectal 
abscess and denied an increased rating for muscle tension 
headaches.  The Board also remanded the remaining issue to 
the RO for additional development.

In January 2003, the Board ordered further development in the 
case.  Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  The Board remanded the case in October 2003 and 
it has been returned for review.  

In an April 2005 statement the veteran raised several issues.  
These issues include service connection for an ankle 
disability as well as a psychiatric disability (depression).  
He also refers to increased ratings for his hemorrhoids, 
headache, and back disabilities.  These are referred to the 
RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the Board remanded this case in October 2003, 
requesting that the veteran be provided a VA examination to 
determine the current clinical status of his allergic 
rhinitis.  The RO issued letters in February and March 2004 
notifying the veteran of the need for further examination.  
The February 2004 letter was returned by the U. S. Postal 
Service.  The claims file contains a document dated in March 
2005 that shows that the veteran resides at a new address.  
The February and March 2004 letters were sent to his former 
address.  

In April 2005, the veteran submitted a statement indicating 
that his allergic rhinitis had increased in severity and 
requested reevaluation.  In light of the fact that the claims 
file contains a new address and the veteran has indicated his 
willingness to be examined, the RO should again attempt to 
schedule the veteran for an examination.  

The Board also notes that a Veterans Claims Assistance Act of 
2000 (VCAA) compliant letter was sent to the veteran in 
November 2001; however, this was sent to an incorrect 
address.  The veteran should be sent the appropriate 
notification. 

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should obtain all the records 
of the treatment afforded to the veteran 
by the VA medical facility in Durham, 
North Carolina, that date from June 2002 
to the present.  All information obtained 
should be made part of the file.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination to ascertain the extent of 
any and all disability relating to the 
service-connected allergic 
rhinitis/sinusitis.  All indicated tests 
should be performed, and all clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report

If sinusitis is found to be present, the 
examiner should indicate the severity and 
frequency of any sinus headaches, and 
indicate whether sinusitis is manifested 
by scabbing, purulent discharge and/or 
crusting.  He/she should note number and 
duration of any attacks of sinusitis per 
year, as well as well as whether the 
evidence demonstrates three or more 
incapacitating episodes of sinusitis 
requiring prolonged antibiotic therapy 
lasting from four to six weeks.  The 
examiner should also state whether there 
are indications of chronic osteomyelitis 
requiring repeated curettage, and provide 
an assessment as to whether the veteran's 
sinusitis is moderate or severe in 
degree.  
With regard to rhinitis, the examiner 
should specify the degree of any 
secretion, if any; whether the veteran 
has polyps; whether moderate or massive 
crusting, marked ozena, atrophic changes 
and anosmia characterize the disorder.  
The examiner should also indicate whether 
or not there is greater than 50 percent 
obstruction of the nasal passages on both 
sides, or complete obstruction of one 
side.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusions reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If necessary, any additional 
development should be undertaken.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

